                   Case 1:21-mj-00210-BPB Document 24 Filed 06/03/21 Page 1 of 1
 AO 83 (Rev. 06/09) Summons in a Criminal Case

                                         UNITED STATES DISTRICT COURT
                                               District of New Mexico

            UNITED STATES OF AMERICA                       )
                       V.                                  )
                                                           )
                                                           )   Case No. 1084 1:21-00210M- 001BPB
                                                           )
                  Michael Prudhomme                        )
                        Defendant                          )

                                                  SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

 ‫ ܆‬Indictment    ‫ ܆‬Superseding Indictment     ‫ ܆‬Information    ‫ ܆‬Superseding Information          ‫ ܆‬Complaint
 ‫ ܆‬Probation Violation Petition ‫ ܆‬Supervised Release Violation       ‫ ܆‬Violation Notice          ‫ ܈‬Order of Court
                                Petition

 Place: This proceeding will be held via Zoom Video/Web Courtroom No.: Zoom Video Conference
          Conferencing with all participants appearing
          remotely; the Zoom ID and Passcode will be
                                                                 Date and Time: 06/17/2021 at 1:30 p.m.
          provided separately to the participants’ email address
          of record.

This offense is briefly described as follows:
Defendant failed to abide by Pretrial Conditions of Release.

 Date:   06/03/2021                                              K. Hernandez de Sepulveda
                                                                                      ved
                                                                                       eda
                                                                                       ed a
                                                                            Issuing officer’s signature
                                                                                                   tur
                                                                                                    ure
                                                                                                    ur
                                                                                                    ure

                                                               MITCHELL R. ELFERS, CLERK OF    FCCOURT
                                                                                                  OU
                                                                                                  OURT
                                                                                                   URT
                                                                                                     R
                                                                                              tle
                                                                           Printed name and title



I declare under penalty of perjury that I have:

 ‫ ܆‬Executed and returned this summons                          ‫ ܆‬Returned this summons unexecuted

 Date:
                                                                                Server’s signature


                                                                              Printed name and title
